Dismissed and Memorandum Opinion filed July 26, 2007







Dismissed
and Memorandum Opinion filed July 26, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00591-CV
____________
 
ROY SANCHEZ, Appellant
 
V.
 
MARY LOU RIDNER, Appellee
 

 
On Appeal from
Probate Court No. 4
Harris County,
Texas
Trial Court Cause
No. 310,691-901
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 26, 2007.  On July 18, 2007, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
26, 2007.
Panel consists of Justices Anderson, Fowler, and
Frost.